DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/27/2021 has been entered. Claims 1-2, 4-5 and 11-12 have been amended. Claims 1-5 and 7-12 are pending in the application. 

Response to Arguments
Applicant's arguments filed 12/27/2021, have been fully considered and entered but they are not persuasive.
Main Argument:
… BenHimane describes a method for matching between two-dimensional (2D) points in the image captured by the camera to three-dimensional (3D) points in the 3D model. However, BenHimane fails to teach or suggest a limitation in which the points in the 3D model are defined by their absolute location, which the Examiner asserts is taught or suggested by at paragraph 37. Applicant respectfully disagrees. The term “world coordinate system” is not explained in BenHimane. The element “world coordinate system” 13 is shown by BenHimane in Figure 1 as three axes (X, Y, Z). Figure 1 also shows that the three axes are related to the camera, to show adjusting required between the camera’s direction and the world coordinates. The adjusting is also explained as the transformation matrix T of paragraph 36, that transform the camera’s orientation to the world coordinates. Such adjusting may include “correct 15 degrees in the X axis, correct 72 degrees in the Y axis and correct 3 degrees in the Z axis”.


Neither BenHimane nor the other references cited teach or suggest a limitation in which the points in the 3D model are defined by their absolute location.
The Examiner may be misled by the phrase “Given the coordinates of the set of 3D points Pi* ” of BenHimane, paragraph 37. This phrase merely states that points are defined by (x, y, z) coordinates having (0, 0, 0) in an undefined point in space. These coordinates are not the absolute location of the points in the real world.
Reply
Examiner respectfully disagree.
BenHimane teaches real world co-ordinate for the 3D models, which is a KSR obvious alternative for using the absolute location (latitude, longitude) “claimed” and height for each point “not claimed, but obvious to include on such 3D model”, given that the objective of the claim is computing a relative direction of the camera relative to the 3D model. In other worlds, moving from the world coordinate to the absolute location is a simple coordinate transfer, well-known to one with ordinary skills in the art, using GPS location for example (Aughey; US 20170116735 A1 [0035]).
	
in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over BenHimane (US 20120120199 A1) hereinafter BenHimane in view of Kobayashi et al. (US 20080292180 A1), hereinafter Kobayashi.
Regarding claim 1,
BenHimane teaches a method for localizing a camera in an area (a method for determining the pose of a camera with respect to at least one real object [0009), said method comprising: 
(the coordinates of the 3D points may be measured on the real object or come from the 2D technical drawing of the real object or are determined thanks to a 3D CAD model of the object [0038]; Fig. 1). It is obvious to one with ordinary skills in the art that CAD model representing absolute points or points and calculated lengths/distances, given that BenHimane further teaches “spatial distribution of the points and their neighborhood” [0038].
capturing images of the area of interest (generates one or more camera images 4 displaying a 2-dimensional representation 5 of the real object 3 having 2D points pi [0034]; Fig. 1); 
matching between two-dimensional “2D” points in the image captured by the camera to three-dimensional “3D” points in the 3D model (The correspondences between the Pi* “3D” and pi “2D” are obtained thanks to standard computer vision method generally based on geometric properties of the 3D points and the use of special geometric spatial distribution of the points and their neighborhood [0038]); 
computing a relative location of the camera relative to a reference object based on the three-dimensional model based on said matching; computing a relative direction of the camera relative to a reference object based on the three-dimensional model based on said matching (determine the pose of the camera 1 with respect to the real object 3 [0036]-[0040]; pos represents position “location” and orientation “relative direction” [0006]); 
wherein the 3D model comprises a list of points, wherein the points are defined by their absolute locations (Given the coordinates of the set of 3D points Pi* (expressed in the world coordinate system 13 [0037]; Obvious alternative to the absolute “global” location).
BenHimane did not explicitly teach the 3D model comprises distances between points in the area of interest, wherein computing the relative location and direction of the camera 
Kobayashi teaches the 3D model comprises a list of points “102” and distances “length” between points in the area of interest (“line segment information that couples points” [0074], Fig. 4; dividing the line segment according to length and select points that along this length that are not hidden [0080][0081]), wherein computing the relative location and direction of the camera relative to the predefined point in the area of interest based on the distances between points in the three-dimensional model (A position and orientation updating unit updates the estimated position and orientation of the image capturing apparatus “camera” [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kobayashi to the teachings of BenHimane. The motivation for such an addition would be enhance the estimated position and orientation of the image capturing apparatus “camera” using the edge distance data (Kobayashi [0084]).

Regarding claim 2, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
BenHimane further teaches the method is performed on a personal electronic device comprising the camera used to the capturing images of the area of interest (For example, the camera 1 and the processor 2 may be included in the same device, such as a mobile telephone or any other mobile device [0034]).

Regarding claim 3, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
However BenHimane teaches extracting edges of objects in the area of interest from the image captured by the camera and performing extrapolation between the extracted edges  and the three- dimensional model (Broadest reasonable interpretation is to extend the edges to extract the end points: “corner points, edge points,…” . The correspondences between the Pi* “3D” and pi “2D” are obtained generally based on geometric properties of the 3D points and the use of special geometric spatial distribution of the points and their neighborhood [0038]).
Kobayashi explicitly teaches extracting edges of objects in the area of interest from the image captured by the camera and performing extrapolation between the extracted edges  and the three- dimensional model (a line segment extraction unit configured to extract measurement line segments used in detection of edges of a captured image from line segments which form the configuration planes of the three-dimensional model data, based on characteristics of adjacent configuration planes [0036][0081]-[0083);
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kobayashi to the teachings of BenHimane. The motivation for such an addition would be updates the estimated position and orientation of the image capturing apparatus “camera” using the edge distance data (Kobayashi [0084]).

Regarding claim 7, 
BenHimane and Kobayashi
BenHimane further teaches generating a cost function which can be minimized in order to get the most likely camera's position and orientation (Non-Linear Iterative Minimization Process. Now, one has an initial estimate of the transformation matrix T and one is ready for a non-linear estimation.  Both Gauss-Newton and Levenberg-Marquardt algorithms can be used.  See the flow diagrams of FIGS. 2-4 for a general description of these algorithms [0063]).

Regarding claim 8, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
BenHimane further teaches wherein the relative location and direction are defined in 6 values, wherein 3 values define the relative location in each dimension and 3 values define the relative direction in each dimension (It has 6 degrees of freedom: 3 degrees of freedom for the translation and 3 degrees of freedom for the rotation [0040][0041]).

Regarding claim 10, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
BenHimane further teaches placing a virtual object into the captured image based on the computed relative location and direction of the camera (The information thus obtained serves as reference for computing the position at which virtual information “object” is to be displayed or blended-in in an image 4 taken up by the camera [0036]).

Regarding claim 11, 
BenHimane and Kobayashi teaches all the features with respect to claim 10, as outlined above. 
BenHimane did not explicitly the virtual object comprises object information that enables to display the object from multiple directions.
Kobayashi teaches the virtual object comprises object information that enables to display the object from multiple directions (A CG rendering apparatus 910 inputs the position and orientation of the image capturing apparatus 101 via a position and orientation input unit 911, and renders CG data of a virtual objects to have the input position and orientation as a viewpoint position of the CG data [0103]-[0105]; FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kobayashi to the teachings of BenHimane. The motivation for such an addition would be improving the operability using mixed reality (Kobayashi [0106]).

Regarding claim 12, 
BenHimane and Kobayashi teaches all the features with respect to claim 10, as outlined above. 
BenHimane did not explicitly reformatting the virtual object according to the computed location and direction.
Kobayashi teaches reformatting “rendering” the virtual object according to the computed location and direction (FIG. 2 is a diagram for explaining the arrangement for rendering a virtual object CG in correspondence with the position and orientation of an image capturing apparatus [0062][0103]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kobayashi to the teachings of BenHimane. The motivation for such an addition would be improving the operability using mixed reality (Kobayashi [0106]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BenHimane in view of Kobayashi and in further view of Moteki et al. (US 20160364867 A1), hereinafter Moteki.
Regarding claim 4, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
BenHimane did not explicitly teach collecting motion-based measurements of a device used to capture the image of the area of interest.
Moteki teaches collecting motion-based measurements of a device used to capture the image of the area of interest (The image-to-image method with which a relative pose is obtained from two images is only able to estimate a relative rotation motion of the camera [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Moteki to the teachings of BenHimane and Kobayashi. The motivation for such an addition would be that image-to-image method enables high-speed re-localization processing (Moteki [0010]).

Please note: (Moteki [0011][0104]; Fig. 6) teaches using image-to-map, matched pairs between captured 2D points and 3D model points and hence can be used to handle claim 1 instead of  BenHimane.

5 is rejected under 35 U.S.C. 103 as being unpatentable over BenHimane in view of Kobayashi and Moteki, and in further view of Borenstein et al. (US 20170256073 A1), hereinafter Borenstein.
Regarding claim 5, 
BenHimane and Kobayashi and Moteki teaches all the features with respect to claim 1, as outlined above. 
BenHimane did not explicitly teach narrowing search of an area of interest based of the motion-based measurements.
Borenstein teaches narrowing search in the three-dimensional model of an area of interest based of the motion-based measurements (the gyroscope may not be accurate enough to provide an exact amount of rotation, but can provide an approximation or estimate of the amount of rotation that can be used to narrow the search space and facilitate the location of corresponding objects in the images [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Borenstein to the teachings of BenHimane and Kobayashi and Moteki. The motivation for such an addition would be facilitate the location of corresponding objects in the images (Borenstein [0056]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BenHimane in view of Kobayashi, and in further view of Aughey (US 20170116735 A1), hereinafter Aughey.
Regarding claim 9, 
BenHimane and Kobayashi teaches all the features with respect to claim 1, as outlined above. 
BenHimane 
Aughey teaches wherein the 3D model is included in a Geographic Information System (GIS) [0032].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Aughey to the teachings of BenHimane and Kobayashi. The motivation for such an addition would be to achieve suitable information systems for camera pose estimation system (Aughey [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYMAN A ABAZA/Primary Examiner, Art Unit 2419